TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00446-CV



                                    Clyde Dennis Glenn, Appellant

                                                     v.

                                     Sharon Jane Glenn, Appellee




       FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
               NO. 14,482, HONORABLE JOE CARROLL, JUDGE PRESIDING




                Appellant filed his notice of appeal on June 18, 2002. By letter of July 29, 2002, this Court

notified the district-court clerk and the court reporter that the clerk=s record and reporter=s record were

overdue. Each notified us that appellant had not made any payment arrangements for the record. See Tex.

R. App. P. 35.3(a)(2), (b)(3) (satisfactory payment arrangements must be made before clerk and reporter

become responsible for preparing record). Appellant did not file an affidavit of indigence either in the trial

court or in this Court before or with his notice of appeal. See Tex. R. App. P. 20.1(c); Ford v.

Whitehead, 2 S.W.3d 304, 306 (Tex. App.CSan Antonio 1999, order). This Court notified appellant that

he had to make payment arrangements for the record by August 26, 2002, or his appeal would be

dismissed for want of prosecution. See Tex. R. App. P. 37.3(b) (no clerk=s record filed due to appellant=s
fault after opportunity to cure given). Appellant has not cured the failure to make payment arrangements.

Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).




                                                Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Dismissed for Want of Prosecution

Filed: October 10, 2002

Do Not Publish




                                                   2